F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                                JAN 7 1998
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,                               No. 96-1533
                                                              (D. Colo.)
 v.                                                   (D. Ct. No. 96-CR-85-S)

 RANDALL MARTY

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before TACHA, LUCERO, and MURPHY, Circuit Judges.


      This case stems from defendant Randall Lee Marty’s possession of stolen

firearms. After a three-day trial, the jury returned a guilty verdict, finding

violations of 18 U.S.C. § 922(g)(1) (felon in possession of a firearm), 18 U.S.C. §

922(j) (possession of stolen firearms), and 18 U.S.C. § 371 (conspiracy to violate

the felon-in-possession and stolen firearm statutes). The district court sentenced

Marty to 17½ years in prison. Marty here challenges the convictions and the basis

of his sentence. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
I.    Background

      Marty was arrested after assisting an acquaintance, James Swiftbird, in

transporting at least 12 stolen rifles from Swiftbird’s motel room to a pawnshop

where Swiftbird sold the guns. Marty had met Swiftbird while Marty was

incarcerated at the Canyon City State Prison in Colorado for a 1992 conviction for

sexual assault on a child. According to Swiftbird’s testimony at trial, Marty

agreed to take Swiftbird and the guns to a pawn shop in exchange for a share of

the sale proceeds. On three different trips during a two-day period, Marty and

Swiftbird drove in Marty’s car to the pawnshop with the guns. Swiftbird had

stolen the guns, but he had initially told Marty that the guns belonged to a friend

and that he was selling them on the friend’s behalf. Swiftbird did not inform

Marty that the guns had been stolen until after the men had made their second of

three trips to the pawnshop. Police issued a warrant for Marty’s arrest after the

pawnshop learned that the guns had been stolen and informed the police of the

license number of Marty’s car, recorded by the pawnshop owner.

      Prior to trial, Marty stipulated that he was a convicted felon and could not

lawfully possess firearms. At trial, the government called his Colorado probation

officer. Marty objected to the government’s introduction of a State of Colorado

document that the probation officer had given Marty informing Marty that he

could not lawfully possess firearms. The district court excluded the document,


                                         -2-
but ruled that the probation officer could testify that he had explained the

contents of the document to Marty, so long as the officer did not testify as to the

nature of Marty’s prior convictions. After a three-day trial, the jury returned a

guilty verdict in all three counts.

      The district court sentenced Marty to 210 months incarceration for Count I

(felon in possession of a firearm) under 18 U.S.C. § 924(e)(1), the Armed Career

Criminal Act. The Act imposes a minimum 15-year sentence if the defendant has

committed at least three prior violent crimes and is convicted of being a felon in

possession of a firearm under § 922(g)(1). Marty’s three prior crimes supporting

a sentence enhancement under § 924(e)(1) were a 1983 conviction for burglary in

Texas, a 1983 conviction for burglary in Florida, and the 1992 Colorado

conviction for sexual assault upon a child, for which he was on probation at the

time of the events in this case. The court sentenced Marty to lesser concurrent

periods of incarceration on the other two counts.

II.   Discussion

      Marty raises three issues on appeal. First, he argues that the district court

abused its discretion by permitting the probation officer’s testimony. Second, he

argues that the evidence presented by the government was not sufficient to

support a conviction on any of the three counts. Third, he argues that the district

court erred in sentencing him on Count I according to the Armed Career Criminal


                                         -3-
Act, asserting that his 1992 conviction for sexual assault on a child was not a

violent crime under the Act and that Colorado law precluded the district court

from using the two 1983 burglary convictions to enhance his sentence.

      A.     Probation Officer’s Testimony

      Marty first argues that the district court should not have allowed the

probation officer’s testimony because the testimony was not relevant to any issue

in the case and it was more prejudicial than probative. We review the district

court’s decision for abuse of discretion. See United States v. Wacker, 72 F.3d

1453, 1471 (10th Cir.), cert. denied, 117 S. Ct. 136 (1996). The government’s

stated purpose for presenting the probation officer’s testimony was to demonstrate

“‘strong and probative evidence of intent’ on the defendant’s part in that the

defendant had been apprised of his duty not to possess firearms, [but] disregarded

[this duty].” Appellee’s Br. at 14 (quoting Tr. at 225) (emphasis in original).

Marty asserts that this alleged purpose for introducing the testimony was bogus

because “[k]nowledge that one was aware he was violating a criminal statute by

firearm possession is not an element of the government’s case.” Appellant’s Br.

at 11. He contends that the actual purpose of the evidence was to “urg[e] the jury

to make the impermissible inference that due to [Marty’s] recent conviction and

incarceration he was a person more likely to commit the crimes charged.” Id. at

10. He further asserts that because he had stipulated before trial that he had a


                                         -4-
prior felony conviction, the testimony was unnecessary for the government to

prove the felon-in-possession charge.

      The district court should have excluded the testimony because the

defendant’s knowledge of the criminal law was not relevant to any issue in the

case. However, “[a] trial court’s admission of inadmissible evidence will disturb

a defendant’s conviction only if the error is not harmless.” United States v. Cass,

127 F.3d 1218, 1225 (10th Cir. 1997). The question, then, is whether the

admission of the probation officer’s statements that the defendant knew he could

not lawfully possess firearms, that he had recently been incarcerated, and that he

was on probation at the time of his arrest in this case had a “substantial influence”

on the jury’s verdict. Id. We conclude that they did not.

      The government’s case against Marty was a strong one. There was no

question that he transported firearms in his car on three occasions. On at least

one of these occasions, he knew that the firearms had been stolen. The only

questions the jury had to grapple with were whether the defendant had possession

of the guns and whether he knew they were stolen. We have no doubt that the

jury’s verdict would have been the same even without the probation officer’s

testimony that the defendant knew that he could not lawfully possess firearms.

Cf. United States v. Tome, 61 F.3d 1446, 1455 (10th Cir. 1995) (grave doubt as to

whether error is harmless requires reversal) (quoting Kotteakos v. United States,


                                         -5-
328 U.S. 750, 765 (1946)). Moreover, evidence that Marty recently had been

incarcerated had already properly come in through Swiftbird’s testimony.

Swiftbird testified that he recently had been incarcerated and had met Marty while

in prison. The defendant points us to no cases, nor could we find any, in which

there was reversible error in a § 922(g)(1) case because a trial court admitted

evidence that the defendant recently had been released from prison and placed on

probation. That a convicted felon served time in prison, even if recently, and that

he was on probation at the time of a § 922(g)(1) violation, flow directly from the

fact that the defendant has a felony conviction.

      B.     Sufficiency of the Evidence

      Marty next asserts that the government presented insufficient evidence to

support convictions on each of the three counts. We review the evidence in the

light most favorable to the government to determine if a reasonable jury could

find the defendant guilty beyond a reasonable doubt. See United States v. Mills,

29 F.3d 545, 549 (10th Cir. 1994).

      The three necessary elements to sustain a conviction under the felon-in-

possession statute, 18 U.S.C. § 922(g)(1), are a prior felony conviction,

knowledge that the instrument possessed is a firearm, and possession of the

firearm in or affecting interstate commerce. See United States v. Capps, 77 F.3d

350, 352 (10th Cir. 1997), cert. denied, 116 S. Ct. 2568 (1996). The only issue


                                         -6-
the defendant raises regarding his conviction under § 922(g)(1) is whether he had

possession of the stolen weapons. He argues that he had neither actual nor

constructive possession of the firearms. Constructive possession is sufficient to

sustain a conviction under § 922(g)(1). See Mills, 29 F.3d at 549. One has

constructive possession when he knowingly has ownership, dominion, or control

over the object and the premises where it is found. See id. Marty owned the car

in which he and Swiftbird transported the firearms. Marty had possession of the

keys to the car, voluntarily allowed Swiftbird to load the guns into the car, drove

Swiftbird and the guns to the pawnshop, and knew that he was carrying the guns

in his car. He, therefore, knowingly had control over the objects (i.e., the

firearms) and the premises (i.e., the car) where they were located. Cf. United

States v. Eldridge, 984 F.2d 943, 946 (8th Cir. 1993) (“[Defendant] had dominion

and control over the firearms because he had control of the keys to the trunk of

the car.”). Thus, sufficient evidence existed to convict the defendant of being a

felon in possession of firearms.

       Turning to Count II, a defendant may be convicted for possession of

stolen firearms under 18 U.S.C. § 922(j) if he either had actual knowledge that

the firearms he possessed were stolen or had reasonable cause to believe that the

firearms were stolen. According to the trial testimony of Swiftbird and ATF

agent Scot Thomasson, prior to Swiftbird and Marty’s third and final trip to the


                                         -7-
pawnshop, Swiftbird told Marty that Swiftbird had stolen the firearms. The jurors

also heard testimony that, equipped with the knowledge that the firearms had been

stolen, Marty still drove Swiftbird and the firearms to the pawnshop where

Swiftbird sold them. This testimony is evidence that Marty had actual knowledge

that the guns were stolen prior to him transporting them in his car to the

pawnshop. The jury believed that testimony, and their conclusion was not

unreasonable.

      Marty contends in his brief, contrary to this evidence, that he did not assist

Swiftbird in transporting the guns after learning that Swiftbird had stolen them.

Thus, Marty argues not that the evidence was legally insufficient to convict him

under § 922(j), but rather that the facts are different than determined by the jury.

“Findings of fact, whether based on oral or documentary evidence, shall not be set

aside unless clearly erroneous, and due regard shall be given to the opportunity of

the trial court to judge the credibility of the witnesses.” Fed. R. Civ. P. 52(a); see

also Salve Regina College v. Russell, 499 U.S. 225, 233 (1991). There is nothing

in the record to suggest that the jury’s findings were clearly erroneous, and thus,

we uphold the conviction for possession of stolen firearms.

      Finally, Marty was charged under 18 U.S.C. § 371 with conspiring with

Swiftbird to violate the felon-in-possession and stolen firearms statutes. To

sustain a conviction for conspiracy, the government must prove that there was an


                                          -8-
agreement to violate the law, the defendant knew the essential objectives of the

conspiracy, the defendant knowingly and voluntarily took part in the conspiracy,

and the co-conspirators were interdependent. See United States v. Richardson, 86

F.3d 1537, 1546 (10th Cir.), cert. denied, 117 S. Ct. 588 (1996). The government

presented evidence at trial that was sufficient for a jury to find that each of these

four elements had been satisfied. The evidence was as follows. First, Marty

agreed with Swiftbird to use his car to transport Swiftbird and the stolen guns, in

violation of federal law, to a pawnshop where Swiftbird sold them. Second,

Marty knew that the essential objective of the conspiracy was to split the proceeds

of the sale of stolen firearms. Third, Marty knowingly and voluntarily assisted

Swiftbird in transporting the guns to the pawnshop. Fourth, Swiftbird and Marty

acted together. Marty drove his car with the guns, and Swiftbird took the guns

into the pawnshop to sell them. Marty received a portion of the sale proceeds.

Thus, there was sufficient evidence to support Marty’s conspiracy conviction

under 18 U.S.C. § 371.

      C.     Sentencing under the Armed Career Criminal Act

      Marty’s final challenge on appeal concerns his sentence under 18 U.S.C.

§ 924(e)(1) for violating the felon-in-possession statute, 18 U.S.C. § 922(g)(1).

Section 924(e)(1) provides:

            In the case of a person who violates section 922(g) of this title
      and has three previous convictions . . . for a violent felony . . . , such

                                      -9-
      person shall be fined not more than $25,000 and imprisoned not less
      than fifteen years . . . .

The three violent felonies that qualified as predicate offenses for sentence-

enhancement under § 924(e)(1) were a 1983 Florida burglary conviction, a 1983

Texas burglary conviction, and a 1992 conviction for sexual assault on a child.

      Marty first contends that his 1992 sexual assault conviction should not be

considered a violent felony. We disagree. Section 924(e)(2)(B)(i) defines

“violent felony” as a felony that “has as an element the use, attempted use, or

threatened use of physical force against the person of another.” The Colorado

statute under which Marty was convicted in 1992 included actual physical force

or threatened physical force as an element of the crime of sexual assault on a

child. See Pre-Sentence Report, at 9; Colo. Rev. Stat. §§ 18-3-402(1)(a)-(c), 18-

3-405(2)(a) (1991). Accordingly, the 1992 sexual assault conviction is a violent

felony for purposes of sentence enhancement under 18 U.S.C. § 924(e)(1).

      Marty also asserts that although his burglary convictions would qualify as

predicate offenses for § 924(e)(1) sentence enhancement purposes, they do not

here because Colorado law had restored his civil rights for those crimes at the

time he committed the offenses in this case. The prior convictions that will

support a § 924(e)(1) enhancement are described and restricted by 18 U.S.C.

§ 921(a)(20). See United States v. Norman, Nos. 96-1342, 96-1359, 1997 WL

735338, at *3 (10th Cir. Nov. 28, 1997) (looking to § 921(a)(20) to determine

                                        - 10 -
who is a felon for purposes of § 922(g)(1)). Section 921(a)(20) reads, in relevant

part:

        What constitutes a [felony] conviction . . . shall be determined in
        accordance with the law of the jurisdiction in which the proceedings
        were held. Any conviction which has been expunged, or set aside or
        for which a person has been pardoned or has had civil rights restored
        shall not be considered a conviction for purposes of this chapter . . . .

In United States v. Sanders, this circuit held that the question whether the

§ 921(a)(20) exemptions apply, including restoration of one’s civil rights, is

“determined according to the law of the jurisdiction where the conviction was

obtained.” United States v. Sanders, 18 F.3d 1488, 1490 (10th Cir. 1994). Marty

acknowledges that neither Texas nor Florida, the states in which he was convicted

for the burglaries, had restored his civil rights. Because neither Florida nor Texas

had restored his civil rights, the district court correctly considered those two

crimes as predicate offenses for sentence enhancement under 18 U.S.C. §

924(e)(1).

III.    Conclusion

        Having concluded that the district court did not abuse its discretion in

allowing the testimony of the defendant’s probation officer, that the evidence that

the government presented was sufficient to sustain all three convictions, and that

the district court properly enhanced his sentence under 18 U.S.C. § 924(e)(1), we

AFFIRM the defendant’s conviction and sentence.


                                          - 11 -
ENTERED FOR THE COURT,



Deanell Reece Tacha
Circuit Judge




- 12 -